
QuickLinks -- Click here to rapidly navigate through this document

December 31, 2004

Mr. Jeffrey A. Brandes
3 Davis Road
Lexington, MA 02421

Dear Jeff:

        In connection with the termination of your employment with Network
Engines, Inc. (the "Company") on January 14, 2004, you are eligible to receive
the severance benefits described in the "Description of Severance Benefits"
attached to this letter as Attachment A if you sign and return this letter
agreement to Carol Walsh in the enclosed envelope by January 21, 2005. By
signing and returning this letter, you will be entering into a binding agreement
with the Company and will be agreeing to the terms and conditions set forth in
the numbered paragraphs below, including the release of claims set forth in
paragraph 3. Therefore, you are advised to consult with your attorney before
signing this letter and you may take up to seven (7) days to do so. If you sign
this letter, you may change your mind and revoke your agreement during the seven
(7) day period after you have signed it. If you do not so revoke, this letter
will become a binding agreement between you and the Company upon the expiration
of the seven (7) day revocation period.

        If you choose not to sign and return this letter agreement by
January 21, 2005, you shall not receive any severance benefits from the Company.
You will, however, receive payment on your termination for any unused vacation
time accrued through the termination date, which will be paid with your final
paycheck. Also, regardless of signing this letter, you may elect to continue
receiving group medical insurance pursuant to the federal "COBRA" law, 29 U.S.C.
§ 1161 et seq. All premium costs shall be paid by you on a monthly basis for as
long as, and to the extent that, you remain eligible for COBRA continuation. You
should consult the COBRA materials to be provided by the Company for details
regarding these benefits. All other benefits, including life insurance and long
term disability, will cease upon your termination date.

        If, after reviewing this letter agreement with your attorney, you find
the terms and conditions are satisfactory to you, you should sign and return
this letter to Carol Walsh in the enclosed envelope by January 21, 2005.

        The following numbered paragraphs set forth the terms and conditions
which will apply if you timely sign and return this letter agreement and do not
revoke it within the seven (7) day period:

1.Termination Date-Your effective date of termination from the Company is
January 14, 2005. (the "Termination Date").

2.Description of Severance Benefits-The severance benefits paid to you if you
timely sign and return this letter are described in the "Description of
Severance Benefits" attached as Attachment A (the "severance benefits").

3.Release-In consideration of the payment of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the "Released Parties") from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys' fees and costs), of every kind
and nature which you ever had or now have against the Released Parties arising
out of your employment with and/or separation from the Company, including, but
not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age

1

--------------------------------------------------------------------------------



Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C., §12101 et seq., and the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., all as amended; all claims arising out of
the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement
Income Security Act of 1974 ("ERISA"), 29 U.S.C. §1001 et seq., and the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., all as
amended; the Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et
seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., and the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, all as amended; all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including but not limited to claims to stock or stock options; all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above. Notwithstanding the foregoing, you will remain entitled to
enforce your rights with respect to equity ownership in the Company in
accordance with the terms of any stock, stock-option or similar agreements that
you have previously entered into with the Company.

Nothing in the foregoing release shall affect your right or that of the Company
to enforce your or its rights under either this letter agreement or the
Executive Retention Agreement entered into between the Company and you as of
November 11, 2002.

4.Invention, Non-Disclosure, Non-Competition and Non-Solicitation-You
acknowledge and reaffirm your obligation to keep confidential all non-public
information concerning the Company which you acquired during the course of your
employment with the Company, as stated more fully in the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement you executed at
the inception of your employment which remains in full force and effect. You
further acknowledge and reaffirm your obligations under the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement with regard to
inventions, non-competition and non-solicitation which also remains in full
force and effect.

5.Return of Company Property-You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including but not limited to those which you
developed or help develop during your employment. You further confirm that you
have cancelled all accounts for your benefit, if any, in the Company's name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

6.Non-Disparagement-You understand and agree that as a condition for payment to
you of the consideration herein described, you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company's business affairs and
financial condition. The Company agrees not to make any false, disparaging or
derogatory statements concerning you to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company.

7.Amendment-This letter agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This letter agreement is binding upon and shall

2

--------------------------------------------------------------------------------



inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators.

8.Waiver of Rights-No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

9.Validity-Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

10.Confidentiality-You understand and agree that as a condition for payment to
you of the severance benefits herein described, the terms and contents of this
letter agreement, and the contents of the negotiations and discussions resulting
in this letter agreement, shall be maintained as confidential by you and your
agents and representatives and shall not be disclosed except to the extent
required by federal or state law or as otherwise agreed to in writing by the
Company. Notwithstanding the foregoing, you may disclose the terms of this
letter agreement to your immediate family members and to your attorneys,
accountants and/or financial advisers who are subject to an obligation to
preserve the confidentiality of information you provide, provided that you
inform such persons or entities of this confidentiality obligation and direct
them not to disclose such information further.

11.Nature of Agreement-You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

12.Acknowledgments-You acknowledge that you have been given at least seven
(7)days to consider this letter agreement, including Attachment A, and that the
Company advised you to consult with an attorney of your own choosing prior to
signing this letter agreement. You understand that you may revoke this letter
agreement for a period of seven (7) days after you sign this letter agreement,
and the letter agreement shall not be effective or enforceable until the
expiration of this seven (7) day revocation period.

13.Voluntary Assent-You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, including Attachments A and B, understand the contents herein,
freely and voluntarily assent to all of the terms and conditions hereof, and
sign your name of your own free act.

14.Applicable Law-This letter agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

15.Entire Agreement-This letter agreement, including Attachment A, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your severance benefits and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements,
commitments, writings in connection therewith. Nothing in this paragraph,
however, shall modify, cancel or supersede your obligations set forth in
paragraph 4 herein.

3

--------------------------------------------------------------------------------



        If you have any questions about the matters covered in this letter,
please contact Carol Walsh at 781-332-1157.

    Very truly yours,
 
 
/s/  DOUGLAS G. BRYANT      

--------------------------------------------------------------------------------

Douglas G. Bryant
Chief Financial Officer

        I hereby agree to the terms and conditions set forth above and in the
attached Description of Severance Benefits. I have been given at least seven
(7)days to consider this agreement and I have chosen to execute this on the date
below. I intend that this letter agreement become a binding agreement between me
and the Company if I do not revoke my acceptance in seven (7) days.

/s/  JEFFREY A. BRANDES      

--------------------------------------------------------------------------------

Jeffrey A. Brandes   Date: January 11, 2005

To be returned in the enclosed envelope by January 21, 2005.

4

--------------------------------------------------------------------------------






ATTACHMENT A
DESCRIPTION OF SEVERANCE BENEFITS


Jeffrey A. Brandes


        Compensation.    The Company will pay you a lump sum payment equal to
twenty six (26) weeks of severance pay (equivalent to $100,000.16), less all
applicable state and federal taxes. This severance pay will be paid no earlier
than the eighth (8th) day after your execution of this letter agreement.

        Benefits.    The Company will reimburse you, provided that you elect
COBRA continuation coverage, for six (6) months of COBRA medical, dental and
vision continuation costs. Thereafter, you may continue receiving group medical
insurance pursuant to the federal "COBRA" law, 29 U.S.C. § 1161 et seq. and all
premium costs shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits.

        Stock Acceleration.    Effective upon the Termination Date, the vesting
of each outstanding option to purchase shares of the Company held by you shall
be determined as though you had remained employed by the Company until six
months after the Termination Date. Further, each outstanding option to purchase
shares of the Company held by you shall remain exercisable (to the extent
vested) for a period of six months after the Termination Date. Please note that
the favorable tax treatment of Incentive Stock Options will expire on the 90th
day following your termination date.

        Further, outplacement services will be arranged for you by the Company,
with King and bishop for up to three months. The use of the outplacement
services must occur within the three month period following the Termination
Date. The cost of these outplacement services will be paid by the Company.

5

--------------------------------------------------------------------------------





QuickLinks


ATTACHMENT A DESCRIPTION OF SEVERANCE BENEFITS
Jeffrey A. Brandes
